Case 2:19-cv-05754-MCS-MAR Document 53 Filed 09/03/21 Page 1 of 1 Page ID #:1277




   1
   2
   3
   4
   5
   6
                                 UNITED STATES DISTRICT COURT
   7
                            CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    ELLIOT D. JACKSON,                          Case No. 2:19-cv-5754-MCS (MAR)
  11                                  Petitioner,   ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
  12                            v.                  UNITED STATES MAGISTRATE
                                                    JUDGE
  13    KELLY SANTORO,
  14
                                      Respondent.
  15
  16
  17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
  18
       Habeas Corpus, the records on file, and the Report and Recommendation of the
  19
       United States Magistrate Judge. No objections have been filed. The Court accepts
  20
       the findings and recommendation of the Magistrate Judge.
  21
             IT IS THEREFORE ORDERED that Judgment be entered dismissing this
  22
       action with prejudice.
  23
  24
       Dated: September 3, 2021
  25
  26                                        HONORABLE MARK C         C. SCARSI
                                            United States District Judge
  27
  28
